ORDER
PER CURIAM.
Appellant, Bobby Gene Harris, appeals the denial of his Rule 24.035 motion without an evidentiary hearing. We have reviewed the briefs and arguments of the parties, and we find that the findings of fact and conclusions of law of the motion court are not clearly erroneous. We also find that no jurisprudential purpose would be served by a written opinion. Therefore, we affirm the motion court’s action pursu*952ant to Rule 84.16(b). The parties here involved have been provided with a memorandum, solely for their own use, explaining the reasons for our decision.